Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-17 and 20-28 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 12, 23, 24 all of the prior art of record fails to teach or suggest the limitation of claim 23, a vehicle control method using a vehicle control device located in an own-vehicle, the vehicle control method comprising:  virtually projecting virtual lines in front of each of a plurality of gates based on each position of the plurality of gates and side portions of other vehicles, the other vehicles forminq a vehicle queue and beinq planned to pass a qate included in the plurality of gates, each of the virtual lines being connected with a gate corresponding to the each of the virtual lines;  selecting a selected gate through which the own-vehicle will pass from among the plurality of gates based on each position of vehicles that are present in front of each of the plurality of qates or each estimated time in which the own-vehicle will pass throuqh each of the plurality of qates, and controlling the own-vehicle so that the own-vehicle travels along the virtual lines that is connected with the selected gate and passes through the selected gate. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 2018/0174371A discloses a toll gate section determining apparatus may include an information providing device that provides information by use of a camera, a radar, and a navigation device; a toll gate section determining device that determines a toll gate section based on movement information and line information of a neighboring vehicle, which are provided from the camera and the radar, and map information provided from the navigation device; and a vehicle control device that controls longitudinal driving or transverse driving of a vehicle when a current section is determined as the toll gate section.
All dependent claims are allowable for at least the reasons of claim 12, 23, and/or 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665